UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 16-1353


MARIE A. BECTON,

                Plaintiff - Appellant,

          v.

COMMISSIONER, SOCIAL SECURITY,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Stephanie A. Gallagher, Magistrate Judge.
(1:15-cv-00613-SAG)


Submitted:   July 21, 2016                 Decided:   July 25, 2016


Before SHEDD, AGEE, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Marie A. Becton, Appellant Pro Se. David Nathaniel Mervis, SOCIAL
SECURITY ADMINISTRATION, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Marie     A.   Becton    appeals       the   magistrate   judge’s     order

dismissing her complaint against the Commissioner of the Social

Security Administration for lack of subject matter jurisdiction

and improper venue. *     See Fed. R. Civ. P. 12(b)(1), (3).              We have

reviewed the record and find no reversible error.               Accordingly, we

affirm for the reasons stated by the magistrate judge.                Becton v.

Comm’r, Soc. Sec., No. 1:15-cv-00613-SAG (D. Md. Feb. 18, 2016).

We   dispense    with   oral   argument       because   the   facts   and   legal

contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.



                                                                       AFFIRMED




      *The parties consented to the jurisdiction of the magistrate
judge pursuant to 28 U.S.C. § 636(c) (2012).

                                         2